DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 7/1/2020 in relation to application 16/918,558.
The instant application claims benefit to provisional application #62/869,621 with a priority date of 7/2/2019.
The Pre-Grant publication # 20210005101 is published on 1/7/2021.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 12-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by 2013/0078600 A1 to Fischer et al. (Fischer) .
Claim 1. Fischer teaches a cognitive aid device ( Fig.5a,b devices) comprising:
a) a shell configured as a plush toy (Fig.2 element 207  ); and 
b) a management system located at least partially within the shell (Fig.2 element 211), the management system comprising: 
i) a control module including a processor, memory, and instructions encoded in the memory (Fig.3 element303) ; 
ii) a position module including one or more position sensors in communication with the control module (Fig.2 element 329 for position as in para 0087 for modules); 
iii) a communication module in communication with the control module (Fig.3 element 341 network communication); 
iv) a proximity module including one or more proximity sensors in communication with the control module (Para 0077 plethora of sensors including proximity sensors ); and
 v) an audio/visual (A/V) module in communication with the control module (Fig.3 elements 319,327 audio and video sensors) , wherein 
the cognitive aid device is arranged and configured to execute the instructions, and executing the instructions includes the cognitive aid device: prompting an individual using the cognitive aid to perform an exercise or other cognitive movement routine described by the cognitive aid device;
monitoring the individual with at least one of the position module, the proximity module, and the A/V module (Para 0089 monitoring behaviors with module); processing data received from the at least one of the position module, the proximity module, and the A/V module to confirm if and when the individual performs the exercise or other cognitive movement routine (Fig.3 elements 319,327 audio and video sensors working for a real-time information collection as in para 0089-0090 confirming  the monitored A/V behaviors);
 and 
providing responsive stimulus to the individual indicating successful completion of the exercise or other cognitive movement routine or further prompting the individual to perform the exercise or other cognitive movement routine (Fig.3 element 313 appendage actuators; Para 0089 successful detection and/or completion of tracked motions by hardware and control computers to provide stimulus to actuators).Claim 2.  Fischer teaches the cognitive aid device of claim 1, wherein monitoring the individual with at least one of the position module, the proximity module, and the A/V module includes monitoring the individual with at least two of the position module, the proximity module, and the A/V module, and processing the data received from the at least one of the position module, the proximity module, and the A/V module to confirm if and when the individual performs the exercise or other cognitive movement routine includes processing the data received from the at least two of the position module, the proximity module, and the A/V module to confirm if and when the individual performs the exercise or other cognitive movement routine (Fig.3 elements 319,327 audio and video sensors working for a real-time information collection as in para 0089-0090 confirming  the monitored A/V behaviors that involved at least two from combination hardware and control modules depicted as elements 303, 305 in figure 2).Claim 3.  Fischer teaches the cognitive aid device of claim 1, wherein monitoring the individual with at least one of the position module, the proximity module, and the A/V module includes monitoring the individual with each of the position module, the proximity module, and the A/V module, and processing the data received from the at least one of the position module, the proximity module, and the A/V module to confirm if and when the individual performs the exercise or other cognitive movement routine includes processing the data received from each of the position module, the proximity module, and the A/V module to confirm if and when the individual performs the exercise or other cognitive movement routine (Para 0090 in real-time or post processing confirmation of movement when cognitive movement routine includes processing the data received from each of the modules).Claim 4.  Fischer teaches the cognitive aid device of claim 1, wherein the management system further comprises a biometric module including one or more biometric sensors in communication with the control module (Para 0092 system based on biometric sensor detections).Claim 5.  Fischer teaches the cognitive aid device of claim 4, wherein the one or more biometric sensors are configured to measure at least one of a heart rate, an oxygen level, a breathing rate, or a temperature of the individual (Para 0077 temperature sensors for individual readings).Claim 6.  Fischer teaches the cognitive aid device of claim 1, wherein the plush toy includes arms and legs that swivel, the one or more position sensor includes at least one sensor measuring swiveling of the arms and legs, and the instructions include prompting the individual to swivel an arm or a leg and monitoring when the arm or the leg is swiveled.Claim 7.  Fischer teaches the cognitive aid device of claim 1, wherein the one or more proximity sensor includes at least one sensor disposed in at least one of a nose, an ear, an arm, or a leg of the plush toy, and the instructions include prompting the individual to touch the at least one of the nose, the ear, the arm, or the leg and monitoring when the at least one of the nose, the ear, the arm, or the leg is touched (Para 0077 use of proximity sensors as for touch monitoring as in touch monitoring interfaces as in Para 0074).Claim 8.  Fischer teaches the cognitive aid device of claim 7, wherein the one or more proximity sensor is disposed in the at least one of the nose, the ear, the arm, or the leg of the plush toy along with at least one of a vibrating stimulation motor or a visual stimulation source, such that following a prompt for the individual to touch or manipulate the at least one of the nose, the ear, the arm, or the leg of the plush toy, the vibrating stimulation motor or the visual stimulation source would be activated by the control module to provide the responsive stimulus to the individual (Para 0077 vibrating sensors).Claim 9.  Fischer teaches the cognitive aid device of claim 1, wherein the instructions including prompting the individual to move the plush toy and monitoring when the plush toy is moved (Para 0008 monitoring when movement are involved with active interaction).Claim 12.  Fischer teaches the cognitive aid device of claim 1, wherein the one or more position sensors includes a sensor selected from the group consisting of an accelerometer, a pedometer, a magnetometer, a barometer, an altimeter, a gyro meter, and combinations thereof (Para 0100 appendage   coupling may include magnet and other meter combinations).Claim 13.  Fischer teaches the cognitive aid device of claim 12, wherein the one or more position sensors includes an accelerometer and a gyro meter (Para 0100  accelerometer, gyro meter etc.).Claim 14.  Fischer teaches the cognitive aid device of claim 1, wherein the one or more proximity sensors include a sensor selected from the group consisting of an infrared sensor, a light sensor, an ultrasonic sensor, a touch sensor, a pressure sensor, and combinations thereof (Para 0077 pressure sensor).Claim 15.  Fischer teaches the cognitive aid device of claim 1, wherein A/V module comprises an A/V device selected from the group consisting of a speaker, a microphone, a video camera, a display screen, and combinations thereof (Fig.3 element 327 microphone).Claim 16. A method for assisting an individual with an exercise or other cognitive movement routine (Fig.2 element 207  for cognitive movement aid) comprising: a) providing the cognitive aid device of claim 1; b) prompting the individual using the cognitive aid to perform the exercise or other cognitive movement routine described by the cognitive aid device (Para 0088 cognitive movements) ; c) monitoring the individual with the at least one of the position module, the proximity module, and the A/V module (Para 0077 plethora of sensors including proximity sensors); d) processing the data received from the at least one of the position module , the proximity module (Fig.2 element 329 for position as in para 0087 modules), and the A/V module to confirm if and when the individual performs the exercise or other cognitive movement routine (Fig.3 elements 319,327 audio and video sensors working for a real-time information collection as in para 0089-0090 confirming  the monitored behaviors) ; and e) providing the responsive stimulus to the individual indicating successful completion of the exercise or other cognitive movement routine or further prompting the individual to perform the exercise or other cognitive movement routine (Para 0089 successful detection and/or completion of tracked motions).
Claim 17.  Fischer teaches the method of claim 16, further comprising communicating with an external monitor whether the exercise or other cognitive movement routine has been successfully completed (Para 0092 treatment progress evaluation with qualitative metrics for successful completion).Claim 18.  Fischer teaches the method of claim 16, wherein the one or more proximity sensor includes at least one sensor disposed in at least one of a nose, an ear, an arm, or a leg of the plush toy, prompting the individual includes prompting the individual to touch the at least one of the nose, the ear, the arm, or the leg, and monitoring includes monitoring when the at least one of the nose, the ear, the arm, or the leg is touched (Para 077 use of proximity sensors; Para 0087 touch monitoring).Claim 19.  Fischer teaches the method of claim 16, wherein prompting the individual includes prompting the individual to move the plush toy, and monitoring includes monitoring when the plush toy is moved (Para 0008 monitoring when movement are involved with active interaction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10,11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2013/0078600 A1 to Fischer et al. (Fischer)   in view of US Patent Number US 8849697 B2 to Tropper et al. (Tropper).

Claim 10.  Fischer teaches the cognitive aid device of claim 1, wherein the body motions instruction does not include prompting the individual to take the plush toy for a walk and monitoring when the individual takes the plush toy for the walk. Tropper,, however, teaches the instruction processing that include prompting the individual to take the plush toy for a walk and monitoring when the individual takes the plush toy for the walk (col.24 lines 6-10 robotic toys may walk). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate instruction prompting the individual to take the plush toy for a walk and monitoring when the individual takes the plush toy for the walk, as taught by Tropper, into the system of Fischer, in order to provide control on each phases of exercise activity. 
Claim 11.  Fischer teaches the cognitive aid device of claim 10 without further explicit monitoring of at least one of the distance of the walk, the speed of the walk, and the duration of the walk. Tropper,, however, teaches the monitoring of at least one of the distance of the walk, the speed of the walk, and the duration of the walk  (col. 23 lines 16-25 removeable component is flexible to distance, speed and duration of physical activity signal such as for walking). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate instruction prompting the individual to take the plush toy for a walk and monitoring when the individual takes the plush toy for the walk, as taught by Tropper, into the system of Fischer, so that in order to provide special features available to a user based on the amount and/or level of physical activity. 
Claim 20.  Fischer teaches the method of claim 16, wherein prompting the individual does not include prompting the individual to take the plush toy for a walk, and monitoring includes monitoring when the individual takes the plush toy for the walk. Tropper, however, teaches the instruction processing that include prompting the individual to take the plush toy for a walk and monitoring when the individual takes the plush toy for the walk (col.24 lines 6-10 robotic toys may walk). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate instruction prompting the individual to take the plush toy for a walk and monitoring when the individual takes the plush toy for the walk, as taught by Tropper, into the system of Fischer, in order to provide control on each phases of exercise activity. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715